Citation Nr: 1720086	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for obesity. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for diabetes mellitus, type II. 

4.  Entitlement to service connection for intervertebral disc syndrome with bulging discs (low back disability). 

5.  Entitlement to a rating in excess of 70 percent for a dysthymic disorder. 

6.  Entitlement to a rating in excess of 20 percent for left foot stress fracture with degenerative changes of the left great toe metatarsophalangeal joint (left foot disability).  




REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 3, 1996 to August 28, 1996.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from February 2009 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The February 2009 rating decision, in relevant part, granted a 50 percent rating for the Veteran's service-connected dysthymic disorder.  The May 2015 rating decision denied service connection for diabetes mellitus, type II, hypertension, obesity, and intervertebral disc syndrome with bulging discs, and denied an increased rating for a left foot disability.  

As discussed in the previous Board decisions, in an August 2011 rating decision, the RO assigned a 70 percent rating for the Veteran's dysthymic disorder.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran was issued statements of the case in November 2016.  The Veteran perfected his appeal with a November 2016 VA Form 9.  The Board notes that on his VA Form 9 the Veteran requested a Board hearing.  However, in an April 2017 statement, the Veteran withdrew his request.  See 38 C.F.R. § 20.704 (e) (2016).

The Board also notes that after the November 2016 statements of the case, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction review.  See 38 C.F.R. § 20.1304 (c) (2016).

The Board also again notes that the Veteran was notified of a September 2015 rating decision which, in pertinent part, denied service connection for (1) sleep apnea; (2) arrhythmia; (3) enlarged heart; (4) headaches; (5) renal disease; (6) radiculopathy of the bilateral lower extremities; (7) neuropathy of the upper and lower extremities; and (8) gastroesophageal reflux disease (GERD)/acid reflux; and (9) also denied special monthly compensation based on aid and attendance (A&A) and by reason of being housebound (HB).  The Veteran filed a notice of disagreement in October 2015.  A December 2015 Report of General Information, reflects that the Veteran had elected the Decision Review Officer (DRO) process. As yet, a DRO has not issued any decision.  Accordingly, at this time the Board declines to remand these issues to the RO inasmuch as the DRO review process is not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2014 to December 2015.  

The issues of entitlement to service connection for hypertension, diabetes and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obesity is not a disability for VA compensation purposes.

2.  For the entire appeal period, the Veteran's dysthymic disorder more nearly approximates symptomatology associated with a total rating due to the Veteran's recurrent risk of self-harm.  

3.  For the entire appeal period, the Veteran's left foot disability has been manifest by moderately severe symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016); VAOPGCPREC 1-2017.

2.  The criteria for a rating of 100 percent for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

3.  The criteria for a rating in excess of 20 percent for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  In regards to the Veteran's claim for service connection, these notice requirements were accomplished by way of a letter sent in February 2015, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, these notice requirements were accomplished in a February 2008 letter.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

In regards to the Veteran's service connection claim for obesity, the Veteran was provided with a VA examination in May 2015 and a VA addendum opinion in August 2015.  The Board finds that when taken together, the VA examination opinions are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In regards to the Veteran's dysthymic disorder, the Veteran was afforded VA examinations in December 2008 and November 2015.  In regards to the left foot disability, the Veteran was afforded a VA examination in May 2015.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's dysthymic disorder and left foot disability in sufficient detail so that the Board's evaluations are informed determinations.  Id.  

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The Board also acknowledges that the examiner did not express functional impairment on repetitive use and due to flare-ups in terms of degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Here, however, the Board notes that the rating criteria for disabilities of the feet are not based on range of motion, and the Veteran is currently in receipt of a compensable rating.  Therefore, such testing and opinion would not provide any relevant information to allow the Board to rate the Veteran's disability.  As such, an additional remand is not necessary.

The Board also finds that that the RO has substantially complied with the March 2016 and July 2016 remand directives which included, in relevant part, obtaining outstanding VA treatment records and issuing statements of the case in regards to the issues listed on the title page.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that his obesity is secondary to inactivity due to his service-connected right foot disability and/or due to the medications taken for his service-connected dysthymic disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
The Board notes that VA's Office of General Counsel recently held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis.  See VAOPGCPREC 1-2017.  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104 (c).  Consequently, the Board concludes the Veteran's claim of service connection for obesity must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Dysthymic Disorder

The Veteran's dysthymic disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Under the General Rating Formula for Mental Disorders, to include dysthymic, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Historically, in an April 2006 rating decision, the RO granted service connection for dysthymic disorder.   

In July 2007 the Veteran filed a claim for increase.  The Veteran reported that he had been placed on different medications which made the depression worse.  The Veteran also reported that when he gets up in the mornings he does not want to leave his bedroom.  The Veteran reported that he has missed several weeks of work.  The Veteran reported that he has thoughts of suicide with one attempt.  The Veteran reported that he had a razor to his hands.  The Veteran also reported that he finds himself distancing himself from his family, friends and work more and more each day.  

VA treatment records dated July 2007 to December 2007 show that the Veteran reported problems with sleep and an increase in anxiety in the morning before going to work.  On mental status examination, the Veteran was cooperative, realistic and oriented by three.  The Veteran was well groomed and his motor activity was within normal limits.  His mood and affect were noted as appropriate, full range and relaxed.  His speech was noted as audible, fluent, and organized.  The Veteran's attention and concentration were noted as attentive.  The Veteran's memory was intact.  There were no perceptual aberrations and his thought process was within normal limits.  There was no suicidality or homicidality.  His impulse control was noted as fair.  The Veteran was assigned a GAF score of 55, 60 and 65.  

VA treatment records dated March 2008 to December 2008 show that the Veteran reported stressors at work and at home.  The Veteran reported experiencing work related nightmares and increased anxiety.  The Veteran reported contemplating quitting his job at the Department of Defense due to increasing levels of stress.  The Veteran reported that the combination of health limitations and the difficulty of his job forced this decision.  The Veteran reported enjoying spending time with his girlfriend and his nephew.  The Veteran reported that his mood was low and at one point he was contemplating suicide and showed an old scar on his wrist which he said was an attempt at self-harm.  The Veteran acknowledged that this previous cutting was not a serious attempt and that he was not currently suicidal.  It was noted that during the interaction the Veteran's affect was full range. It was noted that he briefly teared up when discussing the gesture at self-harm.  The mental status examination was the same as noted above.  Additionally, there was no sign of paranoia or a thought disorder.  He was future oriented.  The Veteran was assigned GAF scores of 55 and 59.  

In a December 2008 statement, the Veteran's supervisor reported that the Veteran was a PEBLO Physical Evaluation Board Liaison Officer at Kimbrough Ambulatory Care Center.  She reported that for the prior two years the Veteran has had to take off work several times because of his depression and anxiety with stress.  She reported that the Veteran has had to take off for VA psychiatry appointments in Glen Burnie.  She reported that he takes medications for sleep problems and medications for depression that make him sleepy at work.  She reported that he also takes pain medication for his right foot pain.  She reported that he was also casted March 2008 through June 2008 for stress fractures which required him to miss time from work because of him being in a cast.  She reported that she has noticed on several occasions that the Veteran has had conflicts with co-workers and mood changes.  She reported that it seems that the mood changes are usually caused by his foot pain.  She reported that recently he was in the hospital for chest pain with anxiety do to stress.  She reported that after his hospitalization it was felt that he needed to get away from the stress and pressure of work and was given a week off to get himself together.  She reported that he also suffers from itching related to his nerves and is currently broke out.  She stated that he has been treated for this condition with no relief.  She stated that in her opinion the Veteran needed to receive the proper treatment to continue his work as a PEBLO.  She stated that it was the Veteran's opinion that he should find more suitable work or a work environment with less stress.  

The Veteran was afforded a VA examination in December 2008.  It was noted that the Veteran had an increase in severity and frequency of symptoms of depression.  He was feeling hopeless and helpless with poor concentration and low energy level.  The frequency of symptoms was daily.  The severity was moderately high and the duration of symptoms had been constant.  It was noted that the Veteran was working at Fort Meade helping other soldiers be medically boarded out of the service.  It was noted that he had not lost time from work.  It was noted that the Veteran remained punctual and was helpful with the work for the US Army as a civilian employee.  It was noted that the effects of symptoms of depression or dysthymia on employment functioning had been minimal.  The effect on social functioning had been moderate.  It was noted that the Veteran did not have any thought process or communication impairment described or documented.  His behavior was adequate.  It was noted that the Veteran's personal hygiene was well kept.  The Veteran's activities of daily living were considered adequate.  It was noted that the Veteran had multiple mental disorders that were superimposed to the dysthymia to include alcohol abuse which started approximately in October 2008.  The examiner also noted that the Veteran had attempted suicide twice in the prior 24 months by inflicting lacerations on his wrists. 

On mental status examination it was noted that the Veteran was an alert male looking his stated age.  His behavior was adequate.  He made good eye contact.  He was casually dressed, appropriately groomed and maintaining good personal hygiene.  Speech was spontaneous with normal rate, volume and tone.  No hallucinations or delusions were present.  No obsessions, compulsions or phobias were detected.  Mood was assessed as moderately depressed.  Affect was appropriate to thought content and mood and he denied suicidal or homicidal ideations, intentions or plans.  Thought processes were logical, coherent and goal-oriented.  The Veteran's cognitive functions were considered moderately impaired in the area of concentration and attention.  He was well oriented to person, place, time, and purpose.  There were no deficiencies of memory or cognition.  Insight was good and the Veteran's judgment was fair because of the use of alcohol.  The examiner assigned a GAF score of 60.  It was noted that the Veteran was considered to have reduced reliability and productivity, mostly in social functioning.  It was noted that since the last examination, the Veteran's depression had worsened.  

In a July 2010 statement, a VA physician noted that the Veteran had been receiving treatment at his clinic since 2005.  It was noted that over the prior two years, the Veteran had been complaining of ever increasing work load and the increased stress as a result.  It was noted that the Veteran reported work related nightmares in addition to difficulty keeping up with current work expectations.  It was noted that they adjusted his current medication.  It was noted that this could take several weeks to take effect.  It was noted that unfortunately this was unlikely to have a lasting effect as long as the Veteran remains under current stressors.  The physician recommended that the Veteran be given a reduced caseload and be considered for another position.  

VA treatment records dated July 2010 to June 2011 show that the Veteran reported work and family stressors.  The Veteran did report a positive event receiving the paperwork to bring his wife and step child from the Philippines.  The Veteran also reported looking forward to his wife and daughter visiting from the Philippines.  A February 2011 VA treatment record shows that the Veteran reported his mood as depressed.  He reported anhedonia, low mood and recent suicidal ideation though not presently.  The Veteran reported that his mood was related to work stress.  A June 2011 VA treatment record shows that there was no reported suicidal ideation or homicidal ideation.  The Veteran received GAF scores of 50 and 55.  

An October 2014 VA treatment record shows that the Veteran reported three to four episodes of anxiety and chest pain per week.  The episodes included severe anxiety, dizziness, trouble breathing, chest pain and tunnel vision.  He reported that he has had these attacks on and off for about a year, but in the past month they had worsened and increased in frequency to three to four times a week.  He also reported chronic anxiety in between episodes which he has had for years.  The Veteran reported that his sleep is chronically poor at four to five hours a night due to racing thoughts and anxiety.  He reported he feels depressed "all the time."  He endorsed poor concentration and fatigue but denied anhedonia, guilty thoughts, change in appetite or suicidal ideation.  He denied any homicidal ideation, auditory hallucination, visual hallucinations and paranoia.  He denied any history of manic symptoms.  He denied any history of suicide attempts but has had two instances of suicidal ideation in the past when he has made plans but never acted on them.  The Veteran reported that the last instance of this was one year prior. 

On mental status examination the Veteran was alert and oriented.  His appearance was obese, not wearing a shirt and clean.  His behavior was cooperative, pleasant and well related.  There was no psychomotor retardation.  His mood was neutral and he did not appear overtly depressed.  It was noted that the Veteran smiled and laughed appropriately and was not tearful.  His affect was full range and appropriate to content.  It was noted that the Veteran brightened when talking about his stepdaughter.  His speech was normal volume, rate and rhythm and hyper verbal.  His thought process was tangential and overly inclusive of details.  His thought content was absent of suicidal ideation, homicidal ideation, auditory hallucinations, visual hallucinations and delusions.  His insight and judgement were good.  It was noted that the Veteran had a history of dysthymic disorder and presented with worsening anxiety symptoms which had resulted in multiple ER visits for chest pain.  It was noted that the Veteran had a long history of depressive symptoms which seem to be at his baseline and possibly even better than times in the past when he had been suicidal.  It was noted that the anxiety had significantly worsened in the prior month in the context of multiple psychosocial stressors at home and work.  It was noted that in addition to generalized anxiety resulting in poor sleep, the Veteran was also having panic attacks.

A November 2014 VA treatment record shows that the Veteran reported significant family stress and health setbacks.  No current homicidal or suicidal ideation was reported.  On mental status examination the Veteran had full range with good eye contact.  His speech was spontaneous, normal rate and rhythm without thought disorder.  The Veteran was noted as neatly dressed and well groomed.  It was noted that the Veteran's wife was supportive.  The physician assigned a GAF score of 60.  

In a February 2015 statement, the Veteran's supervisor reported that the Veteran was currently employed at Kimbrough Ambulatory Care Center, Logistics division, where he served as a supply technician for the property book section and the logistics warehouse receiving and distribution of medical supplies and equipment.  It was noted that he had been employed with them since February 2012.  She reported that in recent years the Veteran had missed numerous days of work due to his past and present health conditions and the scheduling of medical appointments with the VA.  She reported that since the beginning of 2014 to the present the Veteran had missed a total of 73 days.  She reported that his absence at work has affected his dependability, physical abilities, and performance rating.  She reported that the Veteran had the potential to be an excellent employee but his availability after medical appointments and day to day physical conditions hinder his ability to perform at his best.  

In a March 2015 statement the Veteran reported that his work was affected but he was still employed.  

VA treatment records dated April 2015 to October 2015 show that the Veteran's mood was stable in spite of a number of family stressors.  There was no suicidal ideation, homicidal ideation, irritability or anhedonia reported.  The Veteran did report ongoing sleep difficulties.  There were no reported medication side effects.  On mental status examination his affect was full range with good eye contact.  His speech was spontaneous, normal rate and rhythm without thought disorder.  The Veteran was noted as neatly dressed and well groomed.  The Veteran was alert, cooperative, oriented by four and verbal.  His thought process was logical and linear with no evidence of delusions or hallucinations.  His speech was clear.  The Veteran denied current suicidal and homicidal ideation, plan or intent.  The Veteran did not appear to be an imminent risk to harm himself or others at the time and remained sustainable as an outpatient.  It was noted that the Veteran's family was supportive but not involved in ongoing treatment.  The Veteran received a GAF score of 65.  

In an October 2015 statement, the Veteran reported that although he was working full time he was suicidal and consequently warranted a 100 percent evaluation for a psychiatric disorder.  

The Veteran was afforded a VA examination in November 2015.  The examiner diagnosed pervasive depressive disorder (dysthymic disorder by DSM IV).  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran has been married twice.  The first marriage was from 2001 to 2003.  The second marriage was to his current wife.  It was noted that he and wife had been married since 2009 and he had an 11 year old step daughter.  It was noted that his wife is from the Philippines.  The Veteran reported that she and their daughter went back to the Philippines in July 2015.  He stated that "we were bickering and arguing, arguing about money.  I was supporting her whole family, her mom, her dad, her sisters and brothers."  He reported that his wife injured her knee working at a gas station and was on Worker's Compensation.  The Veteran reported that he sees his mother three to four times a week.  He reported that he sees his sister off and on.  The Veteran reported that he lives with his father.  He reported that he has no friends and has never had friends.  

The Veteran reported that he has had 10 jobs in the past 11 years.  He reported that he worked as a government employee and government contractor.  He had a job moving medical equipment in a warehouse.  He "took care of soldiers who came back from Iraq and Afghanistan. [He] was a physical board evaluation officer."  He reported that he could not continue that job because of stress and "compassionate care syndrome: made [his] depression worse. [He] dealt with soldiers missing legs.  [He] had to verify injuries."  He did report that he did this from 2005 to 2010.  He also processed VA claims at the time.  The Veteran reported that he has worked off and on since 2010.  He reported that he has had five to six jobs since then. He was a security guard and worked in a convenience store as a cashier.  The Veteran reported that the longest job since 2010 was a year delivering medical supplies equipment at Kimbrough ambulatory care center as a contractor.  He reported that he did that until two days prior because he was on administrative leave because he was charged with shop lifting four days ago. He was shop lifting food.  He reported that "it wasn't me, it was mother. Because I was with her, I was charged as an accessory."  The Veteran reported that the work was "not good, stressful."  The Veteran reported that he finds it stressful physically and emotionally.  The Veteran reported that "I've missed days at work because my injuries, pain."  The Veteran reported that he missed 74 days in the prior year. 

The Veteran reported that he spends his time alone.  He reported that he lives with his father in a house.  He usually stays in his room and watches TV.  There were no hobbies.  He reported that he used to like doing models.  There was no religious observance.  The Veteran reported that he came to the emergency room four days prior after he was arrested for shop lifting.  He stated that he was "almost admitted for suicidal ideation."  He reported that the attending said to "try the medicine."  He was given Xanax.  The Veteran reported that prior to the shop lifting incident; he was "already feeling down." Since he left the ER four days prior, he has continued to feel down.  He reported that he talked to his psychiatric nurse practitioner the day prior and was supposed to see him again next week.  He stated that he attempted suicide previously by cutting his wrist.  The examiner noted that he possibly had a very small scar.  He reported that he did not need stitches.  The Veteran reported "I started to do it (but didn't go very deep)".  

The examiner noted that the Veteran had depressed mood, anxiety, disturbances of motivation and mood, difficulty adapting to stressful situations including work or a work life setting, inability to establish and maintain effective relationships and suicidal ideation.  On mental status examination the Veteran was noted as alert with blood on his shirt from a nose bleed and a torn t-shirt.  His speech was appropriate and goal directed.  His affect was depressed and tearful off and on.  His mood was very depressed.  It was noted that the Veteran last had suicidal thoughts the prior Saturday.  He stated that if he started to feel suicidal again he would come into the ER.  There was no homicidal ideation.  The Veteran was very angry at his mother but had no thoughts of harming her.  The Veteran reported that sometimes he thinks he hears someone call his name.  There were no other hallucinations.  There were no delusions but he "always watch[ed] over [his] shoulder."  The Veteran reported that he thinks maybe people do not like him for who he is or the way he looks. 

VA treatment records dated January 2016 to July 2016 show that the Veteran reported family stressors.  The Veteran reported occasional low periods.  There was no reported suicidal ideation, homicidal ideation, irritability or anhedonia.  The Veteran reported that his family was doing well.  The Veteran reported that work was going well.  On mental status examination the Veteran's speech was spontaneous, normal rate and rhythm without thought disorder.  It was noted that the Veteran's wife was supportive and would call the clinic with concerns.  The Veteran received a GAF score of 60.  

Based on the above, the Board finds that a rating of 100 percent for the Veteran's dysthymic disorder is warranted.

For the entire appeal period, the Veteran's dysthymic disorder has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  His symptoms include depressed mood; anxiety; panic attacks more than once a week; disturbances of motivation and mood; difficulty adapting to stressful situations including work or a work life setting; difficulty establishing and maintaining effective relationships; problems with concentration and attention; nightmares; hypervigilance; social isolation; and GAF scores ranging from 50 to 65.  Crucially, however, the lay and medical evidence of record also shows a past history of suicide attempts and a current history of recurrent suicidal ideations.  See, e.g., VA treatment records dated in 2008; VA examination report dated in December 2008; VA treatment record dated in February 2011; VA treatment record dated in October 2014; October 2015 statement from the Veteran; and November 2015 VA examination report.  The Board finds that the Veteran's dysthymic disorder causes impairment that more nearly approximates symptomatology associated with a total rating due to the Veteran's recurrent risk of self-harm.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722.  Accordingly, the Veteran is entitled to a 100 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Left foot

The Veteran's left foot disability is rated by analogy under Diagnostic Code 5283.  Under Diagnostic Code 5283, a 10 percent evaluation is for assignment for malunion or nonunion of the tarsal or metatarsal bones where there is moderate disability.  Where the level of disablement is moderately severe, a 20 percent rating is assignable and where there is severe disablement, a 30 percent rating is for assignment.  Also, it is noted that a 40 percent rating should be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.  Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension." 
Id.  at 798.  Severe is generally defined as "of a great degree: serious." Id.  at 1140.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Historically, in a February 2009 rating decision, the RO granted service connection for a left foot disability.  Subsequently, the RO construed a November 2014 statement as a claim for increase.  

Private treatment records dated January 2013 show that the Veteran was treated for bilateral foot pain.  

VA treatment records dated September 2014 to the July 2016 show that the Veteran was noted as having left foot pain.  

The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed left foot stress fractures.  It was noted that the Veteran complained of left foot pain and swelling.  There was no history of surgery to the left foot.  He used inserts but this caused skin irritation and was discontinued.  He has diabetic neuropathy but he can feel the left foot pain.  He takes tramadol, Percocet and ibuprofen and uses a cane for ambulation.  The Veteran complains of increased left foot pain with weight bearing.  The Veteran states the flare-ups limit his standing and walking.  It was noted that the Veteran had functional loss or functional impairment due to limited standing and walking.  It was noted that the Veteran had moderate pain in the mid-left foot.  It was noted that the foot condition chronically compromised weight bearing.  The foot condition did not require arch supports, custom orthotic inserts or shoe modifications.  It was noted that the Veteran used inserts but they caused skin irritation and was discontinued.  

There was pain on physical examination that contributed to functional loss.  There was functional loss and limitation of motion due to pain on weight bearing, swelling, disturbance of locomotion and interference with standing.  There was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time in that the Veteran had limited standing and walking.  The Veteran also had tenderness on the dorsum and plantar midfoot and left great toe MTP joint.  The Veteran did not use any assistive devices.  It was noted that x-rays of the left foot showed mild degenerative changes of the 1st MTP joint with a small calcaneal spur.  The examiner concluded that the Veteran's condition did not impact his ability to perform any type of occupational task.  The examiner explained that the Veteran had an office job and was able to work through the left foot conditions and took tramadol, Percocet and ibuprofen.  The examiner concluded that the current level of severity was moderate.

Based on the above, the Board finds that a rating in excess of 20 percent for a left foot disability is not warranted.  

The Board notes that on physical examination the Veteran had pain, swelling and tenderness.  The Board also notes that the Veteran has limitation of motion and limitation in standing and walking due to his left foot.  The Board also notes that the Veteran reported prior use of shoe inserts.  However, the May 2015 VA examiner noted that the Veteran's condition does not require arch supports, custom orthotics or shoe modifications.  As such, the Board finds that the Veteran's symptoms do not more closely approximate severe as required in the next higher rating.  

The Board has considered whether the Veteran's left foot disability warrants a higher or separate rating under another diagnostic code.  The Board notes diagnostic code 5284 for other foot injuries, which uses the same rating criteria as diagnostic code 5283.  However, as the Veteran's symptoms do not more closely approximate the severe criteria, a higher rating under this diagnostic code is not warranted.  Additionally, the evidence of record does not show that the Veteran has a separate and distinct diagnosed disability of the foot that is contemplated under the other foot diagnostic codes that would warrant a separate or higher rating.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159 (a)(1) (2016). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Instead, the evidence of record shows that the Veteran is currently employed.  

Thus, the claim for a rating higher must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for obesity is denied.  

Entitlement to a rating of 100 percent for a dysthymic disorder is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for a left foot disability is denied.  



REMAND

The Veteran contends that he gained weight due to inactivity and as a result of that weight gain he now has hypertension, diabetes and a low back disability.  

As noted above, in general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct or secondary basis.  However, VAOPGCPREC 1-2017 also recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a). 

The Board notes the May 2015 VA opinions, June 2015 private opinion and August 2015 VA opinion.  However, none of the medical opinions of record answer the specific questions set forth in the General Counsel's opinion for determining if obesity is an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  As such, a remand is necessary to determine the nature and etiology of the Veteran's claimed conditions.  

Additionally, the Board notes that a pre-service April 1991 private x-ray revealed spondylolisthesis, L-5 on S-1, with bilateral spondylolysis.  A July 1992 pre-service private treatment record shows that the Veteran was treated for neck and back pain.  It was noted that the Veteran was involved in a car accident on July 16 at which time he was in an MTA bus that was involved in an accident.  It was noted that the Veteran was thrown about within the bus and apparently struck his head in addition to suffering other injuries.  A July 1992 x-ray revealed pars defect at L5 level with very mild spondylolisthesis and no evidence of fracture.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Here, the Veteran's October 1995 enlistment report of medical examination is absent of any notations of defects or diseases in regards to the back.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the Board finds that on remand such an opinion should be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated June 2016 to the present. 

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension, diabetes and low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.

(a) The examiner should determine whether the Veteran's low back disability, which was not noted upon entry into active service, clearly and unmistakably existed prior to the Veteran's entry into active military service.

(b) If the answer is "Yes," was the Veteran's low back disability clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such permanent worsening of this condition is due to its natural progress? 

(c) If the low back disability DID NOT clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the low back disability is etiologically related to the Veteran's service?

(d) The examiner should also provide an opinion as to whether the Veteran's low back disability was 1) caused or 2) aggravated by his service-connected bilateral foot and left knee disabilities.  

(e) The examiner should also address the following:

Did the Veteran's service-connected bilateral foot disability and/or left knee disability cause the Veteran to become obese, to include as due to inactivity caused by the conditions?

Did the Veteran's service-connected dysthymic disorder cause the Veteran to become obese, to include as due to the medications taken to treat the disorder?

If so, was the obesity as a result of the service-connected bilateral foot disability, left knee disability and/or dysthymic disorder a substantial factor in causing hypertension, diabetes and/or a low back disability; and,

Would the diabetes, hypertension and low back disability have not occurred but for the obesity caused by the service-connected bilateral foot disability, left knee disability and/or dysthymic disorder?  

Each opinion should be accompanied by a complete rationale.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


